Citation Nr: 0610873	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than October 11, 
2002, for the award of service connection for glaucoma of the 
left eye.

2.  Whether a June 1953 rating decision that denied service 
connection for a left eye disability was clearly and 
unmistakably erroneous.

3.  Entitlement to an effective date earlier than October 11, 
2002, for the award of service connection for glaucoma of the 
right eye.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 RO decision that awarded service 
connection for glaucoma of the left eye, effective October 
11, 2002.  In September 2003, the RO also awarded service 
connection for open chronic glaucoma of the right eye, 
effective October 11, 2002.  The veteran's glaucoma of the 
left and right eyes is now rated as bilateral glaucoma, 
effective October 11, 2002.  The appeal also arises from a 
November 2004 RO decision that denied a claim of clear and 
unmistakable error (CUE) in a June 1953 RO decision that had 
denied service connection for a left eye disability.

On several occasions (September 2003; January 2005), the 
veteran also raised claims of CUE in September 1996 and April 
1997 RO rating decisions that denied reopening of the claim 
for service connection for a left eye disability.  In light 
of the Board's decision on the claim for an effective date 
earlier than October 11, 2002, for service connection for 
glaucoma of the left eye, these additional claims are moot.  
Therefore, the Board will take no further action on the 
claims of CUE in the September 1996 and April 1997 RO rating 
decisions.

The claim for an effective date earlier than October 11, 
2002, for the award of service connection for glaucoma of the 
right eye is addressed in the REMAND part of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The RO denied service connection for a left eye condition 
in an unappealed, final decision in June 1953.

2.  It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in the June 1953 RO decision 
that denied service connection for a left eye condition.  It 
is not shown that the June 1953 RO decision contained 
undebatable error that, had it not been made, would have 
manifestly changed the outcome at the time it was made.

3.  On May 2, 1996, the veteran sought to reopen the claim 
for service connection for a left eye condition, including 
glaucoma.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 2, 1996, for an 
award of service connection for glaucoma of the left eye have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).

2.  There was no CUE in the June 1953, RO rating decision 
that denied service connection for a left eye condition.  38 
C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in August 2004; 
rating decisions; and statements of the case in March 2004 
and March 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has satisfied both the notice and duty to assist 
provisions of the law.

One of the veteran's claims involves CUE.  The duties to 
notify and assist do not apply where CUE is claimed.  Parker 
v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001).  However, only part of the veteran's 
appeal involves CUE.  The duties to notify and assist apply 
to the other aspects of this appeal.  But even with regard to 
the CUE aspect, in the documents listed above, the Board 
finds that VA has notified and assisted the veteran as fully 
as possible.

Effective date earlier than October 11, 2002
for service connection for glaucoma of the left eye

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims -- 
formal and informal -- for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992); see also 38 C.F.R. 
§ 3.155 (2005).  
 
The RO based the effective date of October 11, 2002, for the 
award of service connection for glaucoma of the left eye on 
correspondence received from the veteran in October 2002.  
However, as discussed below, the Board concludes that the 
veteran actually filed an earlier claim for service 
connection for a left eye condition that included glaucoma 
and that this earlier claim is the proper basis for the 
effective date of service connection for glaucoma of the left 
eye.

In June 1953, the RO denied service connection for a left eye 
condition.  After receiving notification of the decision, the 
veteran did not appeal that decision.  Thus, the RO decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).

Thereafter, the veteran sought to reopen the claim for 
service connection for an eye disability, including glaucoma.  
The date of receipt of that application was May 2, 1996.  The 
RO denied the application to reopen the claim for service 
connection for a left eye disability in a September 1996 
rating decision.  In April 1997, the veteran filed two 
letters and additional evidence consisting of a doctor's 
evaluation.  In the earlier of the April 1997 letters, the 
veteran continued to seek to reopen the claim for service 
connection for a left eye condition.  These letters were well 
within one year of notification of the September 1996 
decision.  See 38 U.S.C.A. § 7105.

In April 1997, the RO again denied the application to reopen 
the claim for service connection for a left eye condition.  
And again, the veteran disagreed with that decision, this 
time in a May 1997 letter.  The RO issued the veteran a 
statement of the case in June 1997.  In July 1997, the 
veteran filed a VA Form 9 (Appeal to the Board), and thus 
perfected his appeal of the issue.  

The Board notes that supplemental statements of the case from 
the RO in November 1998 and September 2002 characterized the 
issue as new and material to reopen a claim for service 
connection for bilateral ametropia and conjunctivitis of the 
left eye.  However, the issue still involved a condition of 
the left eye.  Thus, the supplemental statements of the case 
did not narrow or limit the veteran's appeal.  

Ultimately, in March 2003, the RO awarded service connection 
for glaucoma of the left eye, effective October 11, 2002.

As this procedural history shows, the veteran filed a claim 
involving service connection for a left eye condition in May 
1996, although that was an application to reopen the 
previously denied claim for service connection.  
Nevertheless, despite the characterizations of the issue 
(either left eye condition, bilateral ametropia, left eye 
conjunctivitis, or glaucoma), the claim on appeal remained 
generally the same.  Throughout this entire time, the veteran 
referred to problems with his eyes or left eye, and he even 
noted problems with glaucoma both during and after service.  
The eventual award of service connection was predicated on 
the May 1996 application by the veteran.  In granting service 
connection for glaucoma of the left eye, the RO's actions 
implicitly reopened the prior final denial from June 1953 of 
service connection for a left eye disability.  Therefore, the 
Board concludes that the correct effective date for service 
connection for glaucoma of the left eye is May 2, 1996.

Prior to this, the only other claim by the veteran for this 
disability was a 1953 claim that the veteran filed soon after 
separation from service.  As noted above, the veteran never 
appealed that decision, which thus became final.  In the 
section below, the Board addresses whether the June 1953 
rating decision that arose from that claim was clear and 
unmistakably erroneous.  However, absent CUE in the June 1953 
RO decision, the Board can identify no basis for an effective 
date earlier than May 2, 1996, for the award of service 
connection for glaucoma of the left eye based on the 
effective date laws and regulations.    

CUE in June 1953 rating decision that denied
service connection for a left eye disability

The veteran also argues that the June 1953, RO rating 
decision that denied service connection for a left eye 
condition was clearly and unmistakably erroneous.  In 
essence, he argues that the RO erroneously failed to consider 
in-service findings of incipient glaucoma.  This is another 
means for seeking an earlier effective date for the award of 
service connection for glaucoma of the left eye. 

Under the provisions of 38 C.F.R. § 3.105(a) (2005), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
However, if the evidence establishes CUE, the prior decision 
will be reversed and amended.

A determination that a prior determination involved CUE 
involves the following three-prong test: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993). 

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

CUE must be made on the basis of the law and evidence at the 
time of the decision at issue.  Porter v. Brown, 5 Vet. App. 
233 (1993).

The veteran contends that the RO's failure to assist in the 
development of his claim in connection with the June 1953 
rating decision rendered that decision clearly and 
unmistakably erroneous.  Generally, a failure in the duty to 
assist cannot give rise to CUE; nor does it result in "grave 
procedural error" so as to vitiate the finality of a prior, 
final decision.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  Therefore, the veteran's argument based on a failure 
in the duty to assist is unavailing.  

The veteran argues that the RO failed to consider evidence of 
glaucoma that was before VA at the time of the June 1953 RO 
rating decision.

At the time of the June 1953 RO decision, the record included 
the veteran's claim for benefits, his service medical 
records, and a May 1953 VA examination.  

According to the service medical records, he was seen in 
October 1952 for mild conjunctivitis of the left eye.  
Several days after the initial treatment, a treating doctor 
commented that the veteran had "Incipient glaucoma" in the 
left eye with apparently narrow angle occlusion, and the 
doctor recommended treatment with eyedrops.  By the next day, 
symptoms had improved, but treatment continued.  On the 
treatment (and without) over the next few days, there was 
"[m]arked" improvement.  On an eventual follow-up eye re-
evaluation in November 1952, the veteran's left eye was 
"completely asymptomatic."  Eye examination, including of 
the pupils, reaction to light, extraocular muscles, and fundi 
were all normal.  On the veteran's separation examination in 
December 1952, the examiner noted bilateral refractive error 
(20/20 in the right eye and 20/70 in the left eye), as well 
as the veteran's present complaint involving his left eye.  

Only several months after service, the veteran filed a claim 
for service connection for a left eye disability.  He stated 
that he "cannot see with left eye."

On a May 1953 VA examination, the veteran reported that he 
could not read very well and he mentioned left eye problems.  
The examination was either negative or normal with regard to 
the lids, conjunctiva, pupils, extraocular muscles, ocular 
tension, and fundus.  Defective vision in the left eye was 
20/30 when uncorrected, and it was correctable to 20/20.  The 
only diagnosis was ametropia.  

In a June 1953 rating decision, a VA RO denied service 
connection for a left eye condition.  The RO stated that 
records showed treatment for mild conjunctivitis of the left 
eye in service, but that a post-service VA examination was 
negative with only a diagnosis of ametropia.  The RO reasoned 
that the veteran had had conjunctivitis of the left eye 
during service and that this condition had resolved.  

After the June 1953 rating decision, the veteran sought to 
reopen the claim with additional medical evidence showing 
diagnoses of glaucoma.  Eventually, a November 2002 VA eye 
examination concluded that the veteran's left eye condition 
in 1952 was glaucoma and that this was the same condition 
that also affects his right eye.  However, the post-June 1953 
evidence was not part of the record at the time of the June 
1953 RO rating decision.  Therefore, it can have no bearing 
on the veteran's claim of CUE in the June 1953 RO rating 
decision.

On the basis of this evidence, the Board cannot conclude that 
the June 1953 RO decision was clearly and unmistakably 
erroneous.  While the service medical records noted incipient 
glaucoma, the 1953 post-service examination did not diagnose 
any glaucoma or find any eye abnormalities other than 
ametropia.  

The veteran argues that the 1953 VA examination was 
inadequate and conducted by a non-specialist in violation of 
38 C.F.R. § 4.75.  The Board notes that with respect to the 
veteran's particular argument, the current version of 
38 C.F.R. § 4.75 is substantially similar to the version of 
the relevant regulation that was in effect under the 1945 
Schedule for Rating Disabilities that had been in effect 
since 1946 and that was codified at 38 C.F.R. § 4.75 in 1964.  
See 29 Fed. Reg. 6,718 (May 22, 1964).  Both required 
evaluations of visual impairment by specialists using certain 
tests.

However, even that part of the 1945 Schedule for Rating 
Disabilities that was in effect at the time of the June 1953 
RO decision and that was eventually codified at 38 C.F.R. 
§ 4.75 governed examinations to evaluate visual impairment 
ratings, not examinations to diagnose visual or optic 
problems per se.  Thus, the veteran's argument is unavailing.  

Moreover, the 1953 VA examination was not limited in any 
scope.  It evaluated the veteran's fundi, pupils, extraocular 
muscles, lids, conjunctiva, and ocular tension.  And even if 
the veteran had shown that the 1953 VA examination was 
incomplete, a breach of a duty to assist does not constitute 
CUE and "grave procedural error" does not render a decision 
of VA non-final.  An incomplete record, factually correct in 
all other respects, is not CUE.  Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994). 

The claim of CUE in the June 1953 RO decision essentially 
seeks to have the Board reweigh the evidence.  However, even 
if it did not specifically mention the in-service finding of 
incipient glaucoma in October 1952, the June 1953 RO decision 
considered the veteran's service medical records in their 
entirety.  In fact, the June 1953 RO decision relied on 
evidence that all of the veteran's in-service symptoms had 
resolved and that his condition had become asymptomatic.  The 
RO did not rely only on the veteran's separation examination, 
which the veteran also alleges was inadequate.  Rather, the 
June 1953 RO decision also relied on the 1953 VA examination.  
The current CUE claim would have the Board reweigh that 
evidence and arrive at a different conclusion.  However, a 
CUE claim cannot succeed unless the error compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The 
present case does not compel that conclusion.

The veteran also argues that the June 1953 RO decision failed 
to adjudicate the claim for glaucoma of the left eye.  
However, the June 1953 RO rating decision was inclusive of 
all left eye conditions, not exclusive of glaucoma.  The June 
1953 decision, by its very terms, was for a left eye 
condition.  This did not limit the claim to conditions of the 
left eye other than glaucoma.  Again, under these particular 
facts, this seeks reweighing of the RO's wording in its June 
1953 decision.  

In sum, the Board concludes that the June 1953 RO decision 
that denied service connection for a left eye condition was 
not clearly and unmistakably erroneous.


ORDER

An effective date of May 2, 1996, for service connection for 
glaucoma of the left eye is granted.

A claim of CUE in the June 1953 RO rating decision that 
denied service connection for a left eye condition is denied.


REMAND

In the September 2003 decision, the RO also awarded service 
connection for glaucoma of the right eye effective October 
11, 2002.  The veteran has disagreed with the effective date 
of service connection for glaucoma of both the left eye and 
the right eye.  The March 2004 statement of the case has 
listed and specifically discussed only the effective date of 
service connection of the left eye.  

The veteran disagreed with the RO's decision as to the 
effective date of service connection for the right eye in a 
timely fashion.  As no statement of the case appears to have 
been issued on this claim, the Board must remand the case to 
the RO for appropriate action so that the veteran may have 
the opportunity to complete an appeal as to this issue, if he 
so desires.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
19.26 (2005); Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board REMANDS the claim for the following action:

Provide the veteran and his 
representative with a statement of the 
case, pursuant to 38 C.F.R. § 19.26, on 
the issue of an effective date earlier 
than October 11, 2002, for the award of 
service connection for glaucoma of the 
right eye.  Advise the veteran and his 
representative of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2005).  Inform 
the veteran that he must file a 
substantive appeal within the 
appropriate period of time in order to 
perfect his appeal of this issue.  
Thereafter, return the case to the 
Board for its review only if an appeal 
is perfected. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


